Dear Mr. Finalet:
You requested an opinion from this office on behalf of the Louisiana Board of Pharmacy ("Board") concerning the educational qualifications that the Board requires of a candidate for registration as a pharmacy technician. The Board's regulations require that such a candidate "be from a high school approved by the state department of education, as evidenced by a valid and legible copy of a diploma, transcript, or other appropriate credential." When an applicant is a graduate of a school not approved by a state department of education, the Board requests a copy of a state-approved general education diploma ("GED"). You explain that the Board has regulated pharmacy technicians and trainees since 1998, and sometimes receives applications from graduates of high schools not approved by a state department of education. You further state that the Board does not consist of, nor employ education professionals, and therefore relies on the Louisiana School Directory issued by the Louisiana Department of Education ("DOE") to identify schools that have been approved by the state as acceptable high school educational institutions.1
We further understand from your request that the Parkview Baptist School in Sulphur, Louisiana ("Parkview") does not appear in theLouisiana School Directory as a BESE-approved non-public school. The Board does not approve applicants who only possess a Parkview diploma and requires Parkview graduates to submit a copy of a state-approved GED. You advise that Parkview is requesting the Board to recognize a diploma from its high school as "equivalent degree of education" in satisfaction of the Board's regulations described above. *Page 2 
The Board is statutorily created under La.R.S. 37:1171 within the Department of Health and Hospitals to carry out the provisions of Chapter 14 of Title 37 of the Revised Statutes. Under La.R.S. 37:1182, the Board is responsible for the control and regulation of the practice of pharmacy; the Board is authorized to "[m]ake necessary rules and regulations to carry out the purposes and enforce the provisions [of Chapter 14 of Title 37]"2 and to "[r]egulate, license, certify, and register the training, qualification, and employment of pharmacy interns and pharmacy technicians."3 [Emphasis added.] La.R.S. 37:1212 further authorizes the Board to "set minimum training and education requirements
and examinations for certification as a pharmacy technician as it deems necessary." [Emphasis added.] Additionally, under La.R.S. 37:1164 (40), a pharmacy technician requires certification by the board. Thus, pharmacy technician candidates are subject to the Board's authority over their training, education and qualification, and consequently are also subject to the Board's regulations.
The Board's regulations are contained in Part LIII of Title 46 of the Louisiana Administrative Code, Chapter 9 of which addresses pharmacy technicians. Section 903 of Chapter 9 requires that pharmacy technician candidates "shall be a graduate from a high school approved by a state department of education, or shall possess an equivalent degree of education, as evidenced by a valid and legible copy of a diploma, transcript, or other appropriate credential." The Board's regulations appear consistent with its statutory authority to adopt necessary rules and regulations to carry out the statutes concerning the practice of pharmacy, and more particularly, to regulate the training and qualifications of pharmacy technicians.
BESE is constitutionally authorized to approve private schools with a "sustained curriculum or specialized course of study of quality at least equal to that prescribed for similar public schools." La.Const. art. VIII, § 4. A certificate issued by an approved private school carries the same privileges as one issued by a state public school. Id. The DOE's LouisianaSchool Directory, as mentioned above, contains a list of all schools approved by BESE. Thus, a graduate of a non-approved private school such as Parkview would not satisfy the requirements of the Board's regulations discussed above.
For those individuals who do not graduate from a BESE-approved school, BESE provides a process for obtaining a diploma that is deemed for all purposes equivalent to a diploma issued by an approved school. Such individuals may take the GED Test pursuant to BESE's regulations found at Title 28, Part CXV, Chapter 27 of the Louisiana Administrative Code. BESE's regulations provide that a "high school equivalency diploma will be issued from the DOE after the student has successfully completed the GED Test," and that a "student who has *Page 3 
earned a Louisiana High School Equivalency Diploma issued by the DOE is considered a Louisiana high school graduate in every respect." See LAC28:CXV.2711(A) and (E).4
Parkview's position that the Board must accept Parkview's certificate as an "equivalent degree of education" would appear inconsistent with the provisions of La.Const. art. VIII, § 4 and the regulations discussed above. BESE approval is the constitutional means by which private school diplomas are deemed equivalent to those issued by public schools. Where an individual is a graduate of a school not so approved, BESE's regulations require satisfactory GED scores for obtaining a state-recognized diploma. Thus, the law and BESE regulations provide no basis for considering BESE-approved and non-approved schools alike, where a state-recognized diploma is required.
Therefore, the Board's requirements of a diploma from a state-approved school or in the alternative, a state GED, would appear to be consistent with its statutory authority to regulate the qualifications and training of pharmacy technicians. The Board's interpretation of the term "equivalent degree of education" is also consistent with La.Const. art. VIII, § 4 and the BESE regulations discussed above. If Parkview desires to have its diploma recognized by the Board, it should seek BESE's approval; alternatively, its graduates may obtain a state-recognized equivalency diploma by taking the GED Test.
We hope this sufficiently answers your inquiry. If we can be of further assistance, please do not hesitate to contact us.
  Very truly yours,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By:_______________ Uma M. Subramanian Assistant Attorney General
  CCF, Jr.:UMS
1 Louisiana School Directory is the DOE's official list of public and private schools meeting the state's requirements and approved by the State Board of Elementary and Secondary Education. The list is found athttp://www.louisianaschools.net/lde/uploads/2060.pdf.
2 See La.R.S. 37:1182 (A)(1).
3 See La.R.S. 37:1182(A) (12).
4 These regulations also contain exceptions from the requirement of qualifying GED scores such as an exception for veterans. There are no exceptions for students who attend non-approved schools such as Parkview. Therefore, a high school equivalency diploma requires satisfactory GED scores, where no exceptions are applicable.